UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q/A Amendment No. 1 [ X ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2009 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-50961 PENNSYLVANIA COMMERCE BANCORP, INC. (Exact name of registrant as specified in its charter) Pennsylvania 25-1834776 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 3801 Paxton Street, P.O. Box 4999, Harrisburg, PA 17111-0999 (Address of principal executive offices) (Zip Code) 800-653-6104 (Registrant's telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company (as defined in Rule 12b-2 of the Exchange Act). Large accelerated filer Accelerated filer X Non-accelerated filer Smaller Reporting Company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: 6,496,028 Common shares outstanding at 4/30/2009 PENNSYLVANIA COMMERCE BANCORP, INC. EXPLANATORY NOTE This Amendment No.1 on Form 10-Q/A amends our Form 10-Q for the quarter ended March 31, 2009, filed with the Securities and Exchange Commission on May 11, 2009.This Form 10-Q/A corrects the disclosure for Part II, Item 4: Submission of Matters to a Vote of Security Holders.This Form 10-Q/A only amends and restates such Item 4.No other Item in the Form 10-Q filed on May 11, 2009 is amended, modified or updated hereby.Pursuant to Rule 12b-15 under the Securities Exchange Act of 1934, new certifications of our principal executive officer and principal financial officer are being filed as exhibits to this Amendment No. 1 on Form 10-Q/A. Part II OTHER INFORMATION Item 4. Submission of Matters to a Vote of Security Holders. A Special Meeting of the Registrant’s Shareholders was held on March 19, 2009. Proxies representing 5,191,802 shares were received (total shares outstanding as of the record date were 6,446,640). The items of business acted upon at the Special Meeting were (i) Approval of the Proposal to Merge with Republic First Bancorp, Inc., and (ii) Approval of the Amendment to the Articles of Incorporation to Increase Authorized Shares of Common Stock to 25,000,000. The number of votes cast for and against each proposal, as well as the number of abstentions and broker non-votes was as follows: (i) Approval of the Proposal to Merge with Republic First For Against Abstain Broker Non-Votes 4,963,614 218,752 9,436 1,034,567 (ii) Approval of the Amendment to the Articles of Incorporation to Increase AuthorizedShares of Common Stock to 25,000,000: For Against Abstain Broker Non-Votes 4,961,152 220,058 10,592 1,034,567 Item 6. Exhibits. 31.1 Certification of Chief Executive Officer pursuant to Rules 13a-14(a) and 15d-14(a) promulgated under the Securities Exchange Act of 1934, as amended (“Exchange Act”) 31.2 Certification of Chief Financial Officer pursuant to Rules 13a-14(a) and 15d-14(a) promulgated under the Exchange Act 32 Certification of the Company’s Chief Executive Officer and Chief Financial Officer pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 3 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. PENNSYLVANIA COMMERCE BANCORP, INC. (Registrant) 06/09/09 /s/ Gary L. Nalbandian (Date) Gary L. Nalbandian President/CEO 06/09/09 /s/ Mark A. Zody (Date) Mark A. Zody Chief Financial Officer Exhibit
